DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification filed on 08/17/2020 was entered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 15 describes: 
a top fairing (…);
a side fairing configured for being mounted to a side surface of the trailer, wherein the top fairing engages the side fairing, wherein the side fairing has a width that extends from the side surface of the trailer to an outer terminal point of 
a first trailer skirt configured to be carried by the trailer, wherein the first trailer skirt is configured to be oriented such that the first side surface of the trailer extends in the longitudinal direction and the first trailer skirt is oriented at an angle greater than 0 degrees but less than or equal to 20 degrees to the first side surface of the trailer in the direction of extension of the first trailer skirt forward in the longitudinal direction; and
a second trailer skirt configured to be carried by the trailer, wherein the second trailer skirt is configured to be oriented such that the second side surface of the trailer extends in the longitudinal direction and the second trailer skirt is oriented at an angle greater than 0 degrees but less than or equal to 20 degrees to the second side surface of the trailer in the direction of extension of the second trailer skirt forward in the longitudinal direction;
Claims 1, 14 and 15 defines a position of the first/second trailer skirt in relationship to the first/second side surface which were not previously introduced. Claim 1 only mentions a side surface but not a first/second side surface. 
Moreover, claims 1, 14, 15 is not supported by the description, as its scope is broader than justified by the description and drawings. Claim 1 defines a single side fairing whereas the application (description/drawings) shows an apparatus for a trailer comprising two side fairings, at each side of the trailer. An 
It is clear from the description (paragraphs [0020] and [0023]) and claim 2 of the present patent application, that a first side fairing corresponds to a first side surface of the trailer, and a second side fairing corresponds to a second side surface of the trailer.  In view of the above, claim 1 is interpreted as follows:
An apparatus for a trailer, comprising:
a top fairing (…);
a first side fairing configured for being mounted to a first side surface of the trailer, 
a second side fairing configured for being mounted to a second side surface of the trailer,
wherein the top fairing engages the first side fairing, wherein the first side fairing has a width that extends from the side surface of the trailer to an outer terminal point of the side fairing in the lateral direction, wherein a magnitude of the height of the top fairing is greater than a magnitude of the width of the side fairing;
a first trailer skirt configured to be carried by the trailer, wherein the first trailer skirt is configured to be oriented such that the first side surface of the trailer extends in the longitudinal direction and the first trailer skirt is oriented at an angle greater than 0 degrees but less than or equal to 20 degrees to the first 
a second trailer skirt configured to be carried by the trailer, wherein the second trailer skirt is configured to be oriented such that the second side surface of the trailer extends in the longitudinal direction and the second trailer skirt is oriented at an angle greater than 0 degrees but less than or equal to 20 degrees to a second side surface of the trailer in the direction of extension of the second trailer skirt forward in the longitudinal direction;
Therefore, dependent claim 2 is interpreted as follows
The apparatus as set forth in claim 1, wherein 
The subject-matter of dependent claim 8 seems to be already defined in claim 1.
Claims 9 and 10 are not clear because the expression:
 “the top fairing engages an area of the top surface of the trailer that is not located at the same vertical location across an entire width of the area of the top surface in the lateral direction” and respectively
that is not located at the same lateral location across an entire height of the area of the side surface in the vertical direction” 
do not allow the skilled person to establish correct relationship between the features claimed therein. It is therefore not clear from the wording of these claims alone where these area are located and how they should be formed.
Moreover, the description also does not clarify the above mentioned features.
In light of the above, the examiner interprets claims 9 and 10 as following:
Claim 9: The apparatus as set forth in claim 8, wherein the height of the top fairing that extends from the top surface of the trailer to the upper terminal point of the top fairing in the vertical direction is measured from the highest location of the area of the top surface in the vertical direction.
Claim 10: The apparatus as set forth in claim 9, wherein the width of the side fairing that extends from the side surface of the trailer to the outer terminal point of the side fairing in the lateral direction is measured from the most outboard location of the area of the side surface in the lateral direction. 
Claim 12 describes that the first trailer rear skirt is parallel to the first side surface, and wherein the second trailer rear skirt is parallel to the second side surface. This geometric arrangement does not make sense because claim 1 clearly states that the skirts are inclined with respect to the side surfaces. Therefore, this claim does not contain clear additional features.

This inconsistency between the claims and the description leads to doubts concerning the matter for which protection is sought, thereby rendering claims unclear. 
Allowable Subject Matter
Claims 1, 2 and 4-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of an apparatus for a trailer in claims 1 and 15 including especially the construction of air blocking tab (104 in FIG. 10-FIG. 14) is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of an apparatus for a trailer in claim 14 including especially the construction a corner with an outer surface is present at the engagement between the top fairing and the side fairing, wherein the corner is rounded and has a middle section located between a leading section and a tailing section in the longitudinal direction;  wherein the leading section, the middle section, and the tailing section are all rounded and wherein the middle section has a radius of curvature that is larger than a radius of curvature of the 
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other drag reduction similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612